NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOSEPH WIENDL,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4527
                                          )               2D19-145
STEPHANIE WIENDL,                         )
                                          )      CONSOLIDATED
             Appellee.                    )
                                          )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Wesley D. Tibbals,
Judge.

Joseph Wiendl, pro se.

Robert M. Brush of Brush & Coyle, P.A.,
Lakeland, for Appellee.



PER CURIAM.


             Affirmed.



KELLY, SLEET, and BADALAMENTI, JJ., Concur.